Exhibit 10.6

 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT") OR ANY STATE SECURITIES LAW, IN RELIANCE UPON THE EXEMPTIONS FROM
REGISTRATION PROVIDED IN THE ACT.  ANY SUBSEQUENT TRANSFER OF THIS SECURITY OR
ANY INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER THE ACT OR
UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE. FURTHERMORE, IT IS UNLAWFUL
TO CONSUMMATE A SALE OR TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN,
WITHOUT THE OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT THE PROPOSED
TRANSFER OR SALE DOES NOT AFFECT THE EXEMPTIONS RELIED UPON BY THE COMPANY IN
ORIGINALLY DISTRIBUTING THE SECURITY AND THAT REGISTRATION IS NOT REQUIRED.




CLEARVIEW ACQUISITIONS, INC.
a Nevada Corporation


9% CONVERTIBLE NOTE




$______
  ______ ___, 2009
Note No.: ________



Clearview Acquisitions, Inc., a Nevada corporation (the “Company”), for value
received, hereby promises to pay to ________ (the “Holder”), or registered
assigns, the principal sum of ______ ($______) plus all accrued but unpaid
interest on January _, 2012 (the “Maturity Date”).  Interest shall be computed
on the basis of a 365-day year from the date hereof on the unpaid balance of
such principal amount from time to time outstanding at the rate of nine percent
(9%) per annum, such interest to be due and payable in full on the Maturity
Date.
 
This 9% Convertible Note (this “Note”) is issued pursuant to an offering by the
Company of a series of 9% convertible notes (collectively, the “Notes”) in an
aggregate principal amount not to exceed Three Million Five Hundred Thousand
($3,500,000) Dollars in a transaction (the “Financing”) exempt from the
registration requirements of the Securities Act of 1933, as amended (the “Act”).
Said offering is pursuant to the terms of a subscription agreement between the
Company, the Holder and certain other holders (the “Other Holders”) of the
Notes, dated of even date herewith (the “Subscription Agreement”), and shall be
governed by the terms of such Subscription Agreement, except for 12% Holders (as
defined below), who are governed by their Note Exchange Letter of Transmittal
with the Company.  Unless otherwise separately defined herein, all capitalized
terms used in this Note shall have the same meaning as is set forth in the
Subscription Agreement.
 
Prepayment.  This Note may be prepaid in whole or in part at any time and from
time to time without prepayment charge or penalty upon a Forced Conversion Event
(as defined below), provided that the Company first provides Holder with notice
of such intent to prepay this Note at least thirty (30) days prior to such
prepayment so that Holder has an opportunity to convert this Note into Common
Stock, as provided below. Simultaneously with any prepayment of principal, there
must also be paid all interest accrued on the amount of principal so prepaid and
all other sums then due hereunder or under any instrument, document or other
writing now or hereafter securing or pertaining to this Note.



 

--------------------------------------------------------------------------------

 

A “Forced Conversion Event” shall mean (a) both (i) the per share bid price of
the common stock of the Company as quoted on the OTC Bulletin Board is not less
$1.50 (subject to adjustment for reverse and forward stock splits, stock
dividends, stock combinations and other similar transactions of the Common Stock
that occur after the date of this Note) and (ii) no less than 200,000 shares of
the common stock of the Company have traded on each trading day for not less
than three (3) consecutive trading days or (b) a Change of Control (as defined
below).


A “Change of Control” shall be deemed to have occurred upon the consummation of
(i) an acquisition of any voting securities of the Company by any person,
immediately after which such entity or person has beneficial ownership of
fifty-one percent (51%) or more of the then outstanding shares or the combined
voting power of the Company’s then outstanding voting securities; (ii) a merger,
consolidation or other business combination with or into another unrelated,
non-affiliated company (other than Helix Wind, Inc.); or (iii) the sale or other
disposition of all or substantially all of the assets of the Company.
Event of Default. In case one or more of the following events (each, an “Event
of Default”) (whatever the reason for such Event of Default and whether it shall
be voluntary or involuntary or be effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body) shall have occurred and be continuing:
 
(a)           default in the payment of all or any part of the principal or
interest of any of this Note as and when the same shall become due and payable
in accordance with the terms hereof or otherwise and such default continues for
20 business days after written notice from the Holder to the Company; or
 
(b)           the Company pursuant to or within the meaning of any bankruptcy
law (i) commences a voluntary case or proceeding, (ii) consents to the entry of
an order for relief against it in an involuntary case or proceeding, (iii)
consents to the appointment of a custodian, receiver, trustee, assignee,
liquidator or similar official of it or for all or substantially all of its
property, (iv) makes a general assignment for the benefit of her creditors; or
 
(c)           a court of competent jurisdiction enters an order or decree under
any bankruptcy law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a custodian, receiver, trustee, assignee, liquidator or
similar official of The Company or for all or substantially all of the property
of the Company, or (iii) orders the liquidation of the Company and such order or
decree remains unstayed and in effect for 10 days;
 
then, in each case where an Event of Default occurs, cumulative of and in
addition to all other rights and remedies available to the Holder, the Holder,
may, at its option, declare the outstanding principal hereunder and all accrued
and unpaid interest hereon to be due and payable immediately, and upon any such
declaration the same shall become immediately due and payable (said amount
hereinafter referred to as the “Default Amount”).

 
2

--------------------------------------------------------------------------------

 



No right or remedy herein conferred upon or reserved to the Holder is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
 
No delay or omission of the Holder to exercise any right or power accruing upon
any Default or Event of Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or Event of Default or an acquiescence therein; and every power and
remedy given by this Note or by law may be exercised from time to time, and as
often as shall be deemed expedient, by the Holder.
 
The Company waives presentment, demand, protest and notices of every kind and
assents to any extension or postponement of the time of payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.
 
Conversion.  The Holder shall have the right, at his or her own option, at any
time and from time to time prior to the close of business on the Maturity Date,
and the Company, upon the conditions set forth in the Section below entitled
“Mandatory Conversion” shall have the right, to convert the outstanding
principal and accrued interest of this Note into fully-paid and non-assessable
shares of Common Stock of the Company (“Common Stock”) at a conversion price
equal to (i) the outstanding principal and accrued interest of this Note on the
conversion date divided by (ii) fifty cents ($0.50) (the “Conversion Price”, as
adjusted in accordance with the following anti-dilution provision). In order to
exercise this conversion privilege, the Holder shall surrender this Note to the
Company during usual business hours at the Company’s principal executive office,
accompanied by written notice and representations in form satisfactory to the
Company that the Holder elects to convert this Note into Common Stock, including
without limitation, representations that the Common Stock is being acquired for
investment and not with a view to distribution within the meaning of the Act.


If after the date hereof the Company shall issue Additional Shares of Common
Stock (as defined below) for a consideration per share less than the Conversion
Price (as of the date hereof, fifty cents ($0.50) per share), then the
Conversion Price in effect immediately prior to such issuance shall be reduced,
concurrently with such issuance, to a price determined in accordance with the
following formula:


CP2 = CP1 X (A+B) / (A+C)


For purposes of the foregoing formula, the following definitions shall apply:


 
(a)
“CP2” shall mean the Conversion Price in effect immediately after such issue of
Additional Shares of Common Stock;


 
3

--------------------------------------------------------------------------------

 



 
(b)
“CP1” shall mean the Conversion Price in effect immediately prior to such issue
of Additional Shares of Common Stock;

 
(c)
“A” shall mean the number of shares of Common Stock outstanding immediately
prior to such issue of Additional Shares of Common Stock (treating for this
purpose as outstanding all shares of Common Stock issuable upon exercise of
Options outstanding immediately prior to such issue or upon conversion or
exchange of Convertible Securities (include all outstanding Convertible Notes)
outstanding (assuming exercise of any outstanding Options therefore) immediately
prior to such issue);

 
(d)
“B” shall mean the number of shares of Common Stock that would have been issued
if such Additional Shares of Common Stock had been issued at a price per share
equal to CP1 (determined by dividing the aggregate consideration received by the
Company in respect of such issue by CP1; and

 
(e)
“C” shall mean the number of such Additional Shares of Common Stock issued in
such transaction.



“Options” shall mean rights, options or warrants to subscribe for, purchase, or
otherwise acquire Common Stock or Convertible Securities.
“Convertible Securities” shall mean any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.


“Additional Shares of Common Stock” shall mean all shares of Common Stock issued
or deemed to be issued by the Company after the issuance date of this Note,
other than the following shares of Common Stock and shares of Common Stock
deemed issued pursuant to the following Options and Convertible Securities
(collectively, “Exempted Securities”):


 
(i)
shares of Common Stock, Options or Convertible Securities issued as a dividend
or distribution on shares of Common Stock;

 
(ii)
shares of Common Stock, Options or Convertible Securities issued by reason of a
dividend, stock split, or other distribution on shares of Common Stock;

 
(iii)
shares of Common Stock or Options issued pursuant to the Share Employee
Incentive Stock Option Plan (the “Stock Option Plan”);

 
(iv)
shares of Common Stock issued upon the exercise of the warrants which are issued
or will be issued in connection with the Financing and shares of Common Stock
issued in connection with any of the Notes;

 
(v)
shares of Common Stock actually issued upon the exercise of Options or the
conversion or exchange of Convertible Securities, in each case provided such
issuance is pursuant to the terms of such Option or Convertible Security; or

 
(vi)
shares of Common Stock, Options or Convertible Securities issued to banks,
equipment lessors or other financial institutions pursuant to a debt financing,
equipment leasing or other similar type of transaction.


 
4

--------------------------------------------------------------------------------

 



If the Company shall issue any Options or Convertible Securities (excluding
Options or Convertible Securities which are themselves Exempted Securities),
then the maximum number of shares of Common Stock issuable upon the exercise of
such Options or, in the case of Convertible Securities and Options therefor, the
conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of the time of such issue.


Upon the expiration or termination of any unexercised Option or unconverted or
unexchanged Convertible Security (or portion thereof) which resulted in an
adjustment to the Conversion Price, the Conversion Price shall be readjusted to
such Conversion Price as would have obtained had such Option or Convertible
Security (or portion thereof) never been issued.


For purposes of this Note, the consideration received by the Company for the
issue of any Additional Shares of Common Stock shall be computed as follows:


(a)           Such consideration shall:


(i)             insofar as it consists of cash, be computed as the aggregate
amount of cash received by the Company, excluding amounts paid or payable for
accrued interest;


(ii)             insofar as it consists of property other than cash, be computed
at the fair market value thereof at the time of such issue, as determined in
good faith by the Board of Directors of the Company; and


(iii)             in the event Additional Shares of Common Stock are issued
together with other shares or securities or other assets of the Company for
consideration which covers both, be the proportion of such consideration so
received, computed as provided in clauses (i) and (ii) above, as determined in
good faith by the Board of Directors of the Company.


(b)           The consideration per share received by the Company for Additional
Shares of Common Stock deemed to have been issued  relating to Options and
Convertible Securities, shall be determined by dividing:


(i)             the total amount, if any, received or receivable by the Company
as consideration for the issue of such Options or Convertible Securities, plus
the minimum aggregate amount of additional consideration payable to the Company
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, by


(ii)             the maximum number of shares of Common Stock issuable upon the
exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities.

 
5

--------------------------------------------------------------------------------

 



Notwithstanding any of the foregoing, no adjustment shall be made to the
Conversion Price as the result of the issuance or deemed issuance of Additional
Shares of Common Stock if the Company receives written notice from the holders
of at least 51% of the then outstanding aggregate principal amount of Notes
agreeing that no such adjustment shall be made as the result of the issuance or
deemed issuance of such Additional Shares of Common Stock.


If the Company subdivides its Common Stock by reclassification or otherwise into
a greater number of shares or takes any other action which increases the amount
of stock into which this Note is convertible, the number of shares purchasable
hereunder shall be proportionately increased and the Conversion Price shall be
proportionately decreased.  If the outstanding shares of Common Stock are
combined or consolidated, by reclassification or otherwise, into a lesser number
of shares, the Conversion Price shall be proportionately increased and the
number of Shares shall be proportionately decreased.  Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon conversion of this Note, Holder
shall be entitled to receive, upon conversion of this Note, the number and kind
of securities and property that Holder would have received if this Note had been
exercised immediately before such reclassification, exchange, substitution, or
other event.  The provisions of this paragraph shall similarly apply to
successive reclassifications, exchanges, substitutions, or other events.


Registration.   The Company is obligated to register the resale of the Common
Stock under the Act pursuant to the terms of a Registration Rights Agreement of
even date herewith between the Company and the Holder.
 
Right of First Refusal.  The Company hereby grants to the Holder the right of
first refusal to purchase New Securities (as defined in the next paragraph) that
the Company may, from time to time and in one or more transactions, propose to
sell and issue. In connection with such right, the Company covenants and agrees
to give Holder written notice (an "Offering Notice") specifying, in detail, the
terms and conditions of any bona fide proposed sale of New Securities. The
Holder shall have the right, for a period expiring at 11:59 PM (Pacific Time) on
the thirtieth (30tht) day after the giving of the Offering Notice (the "Exercise
Period"), to purchase the New Securities for the price and on the terms and
conditions specified in the Offering Notice. Such exercise shall be affected by
the Holder purchasing the New Securities prior to the expiration of the Exercise
Period. The Holder’s failure to exercise such right shall not result in the
cancellation of Holder’s right of first refusal on any other proposed financing
by the Company thereafter. The Company and the Holder agree to negotiate in good
faith and finalize the documentation with respect to the purchase of New
Securities within such time period.
 
The term "New Securities" as used in the preceding paragraph shall mean any
offering and issuance by the Company of Common Stock or Convertible Securities
and/or other rights exercisable for the issuance of Common Stock to or with any
third party with the exception of (i) shares of Common Stock or Options issued
pursuant to the Stock Option Plan; (ii) the Notes and warrants which are issued
or will be issued in connection with the Financing; and (iii) shares of Common
Stock, Options or Convertible Securities issued to banks, equipment lessors or
other financial institutions pursuant to a debt financing, equipment leasing or
other similar type of transaction.

 
6

--------------------------------------------------------------------------------

 

 
MFN Rights.  If, at any time during the Financing, the Company closes a
financing or a series of related financings (other than a financing or other
transaction which is included within any of the Exempted Securities (as defined
above)), the terms of which are more favorable than the Notes and warrants
offered in the Financing (each such financing a "New Financing"), then  the
Holder  shall have the right to exchange (an “MFN Exchange”) the Notes and
warrants purchased by such Holder in the Financing for the securities offered in
the New Financing on the same terms and conditions offered in the New
Financing.  The Company covenants and agrees to promptly give written notice (an
"MFN Notice") to the Holders of the terms and conditions of any such New
Financing.  On or prior to the expiration of the thirty  (30) business day
period (the "MFN Review Period") after the Holder has received the MFN Notice,
the  Holder shall notify the Company in writing (the "MFN Response") specifying
whether it elects to conduct an MFN Exchange.  If the Holder fails to send an
MFN Response prior to the expiration of the MFN Review Period, the Holder shall
be deemed to have waived its rights under this provision with respect to the MFN
Exchange specified in the MFN Notice relating to such MFN Review Period.


The Company and the Holder shall cooperate to promptly cancel any securities
being automatically exchanged or being exchanged in a MFN Exchange, as the case
may be, and to promptly enter into such agreements, certificates, instruments
and other documents that are requested by the Company to reflect the new
securities.


Mandatory Conversion.  Notwithstanding anything contained herein to the
contrary, if a Forced Conversion Event occurs, then the Company
will  deliver  written notice by registered mail to the Holder (a “Forced
Conversion Notice” and the date such notice is delivered to the Holder, the
“Forced Conversion Notice Date”) to cause the Holder to convert all or part of
the then outstanding principal amount of this Note plus, if so specified in the
Forced Conversion Notice, accrued but unpaid interest and other amounts owing to
the Holder under this Note, it being agreed that the “Conversion Date” shall be
deemed to occur on the 30th business day following the Forced Conversion Notice
Date (such day, the “Forced Conversion Date”).


If the Holder does not convert this Note as directed in the Forced Conversion
Notice, then notwithstanding such inaction on the part of the Holder, as of the
close of business on the Forced Conversion Date the Holder shall not be entitled
to the benefits and rights of this Note but shall only be entitled to such
benefits and rights as provided in the Forced Conversion Notice. For example, if
the Forced Conversion Notice provides that on the Forced Conversion Notice Date
the entire outstanding principal amount of the Note plus all accrued and unpaid
interest shall be converted to Common Stock and the Holder does not deliver the
Note to the Company in exchange for the Common Stock, on the Forced Conversion
Date the Note shall terminate and have no further force and effect and the only
right that the Holder shall have is the right to receive the appropriate number
of shares of Common Stock.


This Note, and the obligations and rights of the Company hereunder, shall be
binding upon and inure to the benefit of the Company, the Holder and their
respective heirs, successors and assigns.

 
7

--------------------------------------------------------------------------------

 



This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the State of New York.
 
IN WITNESS WHEREOF, this Note has been executed and delivered as a sealed
instrument on the date first above written by the duly authorized representative
of the Company.
 



 
CLEARVIEW ACQUISITIONS, INC.
         
By: _______________
 
Name:
 
Title:







 
 
8

--------------------------------------------------------------------------------




Schedule of Parties to 9% Convertible Note


Name
Date
Principal Amt. In $
Gavin Arthur
February 11, 2009
12,331
Francis Breidenbach
February 11, 2009
12,346
Mark Dann
February 11, 2009
24,567
Equity Trust – Todd H. Smith, IRA
February 11, 2009
25,232
Kabir Kadre
February 11, 2009
18,924
Kabir Kadre
February 11, 2009
125,139
Ken Morgan
TBD(1)
29,347
Knapp Family Trust
February 11, 2009
8,829
Richard Osborne
February 11, 2009
91,854
Jason Wells
February 11, 2009
5,556
PJB Energy Solutions
February 11, 2009
60,962
David Kassie
February 11, 2009
301,157
James Osler
February 11, 2009
60,377
Ontario Ltd. (Tom Rand)
February 11, 2009
60,396
Rob Bose
February 11, 2009
60,451
Jeffrey Matusow
TBD(1)
60,451
June C. Bradley
February 11, 2009
60,451
Michael Bernstein
February 11, 2009
60,451
Derwing Capital Corp ( Bill Young)
February 11, 2009
90,402
Neil Weiss
February 11, 2009
119,988
Paul Conway
February 11, 2009
29,486
Richard Osborne
February 11, 2009
29,613
Quercus Trust
TBD(1)
290,746
Quercus Trust
TBD(1)
115,166
Quercus Trust
TBD(1)
172,311
Scott Fairley
February 11, 2009
34,528
Arthur Gavin
February 11, 2009
11,509
Charles Tally
TBD(1)
11,429
Lawrence Hand
February 11, 2009
34,320
Andy Elliott
February 11, 2009
24597
John Hubble
February 11, 2009
12,816
John Hubble
February 11, 2009
20,987
Paul Ward
February 11, 2009
48,366
George Burnett
February 11, 2009
22,340
Ian Gardner
February 11, 2009
72,768
PJB Energy Solutions
February 11, 2009
6,771
OJA LLC
January 22, 2009
150,000
Mark and Lisa Levin
January 29, 2009
100,000
OJA LLC
February 5, 2009
50,000
Balfour Management Group, Inc.
February 11, 2009
350,000



(1)  To be issued upon receipt of exchange documentation
 
 

--------------------------------------------------------------------------------